UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-1007



REBA PASS, on behalf of Corinthian B. Pass,
Deceased,

                                                         Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(89-2897-BLA)


Submitted:   April 14, 1998                 Decided:   June 22, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reba Pass, Petitioner Pro Se. Christian P. Barber, Helen Hart Cox,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1997). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. Pass v.

Director, Office of Workers’ Compensation Programs, No. 89-2897-BLA

(Nov. 26, 1996).* We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Our affirmance is based on the propriety of the findings
below that the evidence fails to invoke a presumption of
pneumoconiosis. We express no opinion regarding the hypothetical
rebuttal findings of the Board and ALJ.


                                2